          Case 1:18-cv-02817-PJM Document 36-6 Filed 05/31/19 Page 1 of 3



                                 THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MARYLAND
                                         (GREENBELT)

KENNETH FITCH, et al.,                             *

                             Plaintiffs,           *
v.                                                          Case No.: 1:18-cv-02817-PJM
                                                   *

STATE OF MARYLAND, et al.,                         *

                             Defendants.           *

*       *        *           *       *     *       *        *       *        *       *         *

                                     ORDER CERTIFYING CLASS

        UPON CONSIDERATION of the Plaintiffs’’ Motion to Certify Class and any response

thereto the Court makes the following findings:

        THE COURT FINDS that the Plaintiffs have satisfied the requirements under Federal Rule

of Civil Procedure 23(a) and (b) for class certification;

        THEREFORE, by the U. S. District Court for the District of Maryland, it is

        ORDERED, that the Plaintiff’s Motion to Certify Class, be and the same hereby is,

GRANTED; and it is further

        ORDERED, that the following class is certified:


      All retired persons who vested in the State Employee and Retiree Health and Welfare
      Benefits Program prior to June 30, 2011 and their surviving spouses and/or dependents
      whose prescription drug benefits have been or will be impaired by the enforcement of the
      2011 Budget and Reconciliation Act, or any other statute, law, rule, regulation, or plan
      document and, if such persons are now deceased or will be deceased prior to the conclusion
      of this lawsuit, all their living beneficiaries entitled to receive any damages set forth herein or
      retirement prescription drug coverage under the State Prescription Drug Coverage Plan, or
      their estates as applicable.
      The class specifically includes:

 Plaintiffs Proposed Order                                                             Fitch, et al. State of MD et al.
 Page 1 of 27                                                                          18-02817 - PJM
          Case 1:18-cv-02817-PJM Document 36-6 Filed 05/31/19 Page 2 of 3




       A. Medicare Eligible Retirees.
         1.     All currently retired persons who vested in the State Employee and Retiree Health
      and Welfare Benefits Program and who are also eligible for benefits under Medicare Part D
      prescription drug coverage
         2.     All persons currently retired from the State of Maryland with more than 5 years of
      credible service and who are currently eligible for benefits under Medicare Part D
      prescription drug coverage by way of disability or age.

      B. Non-Medicare Eligible Retirees.
         All persons currently retired from the State of Maryland who began service before June
      30, 2011, with at least 5 years of creditable service and who are currently not eligible for
      benefits under Medicare Part D prescription drug coverage by way of disability or age (65 or
      older).
      C. Employees with 5 years of credible service prior to June 30, 2011.
               All persons employed with the State of Maryland who began service before
      October 1, 2014 with at least 5 years of creditable service and who are not currently
      eligible for benefits under Medicare Part D prescription drug coverage by way of age (65
      or older) or disability;

AND IT IS FURTHER

        ORDERED, that Kenneth Fitch be, and the same hereby is, APPOINTED Class

Representative; and it is further

        ORDERED that the Law Office of Deborah A. Holloway Hill be, and the same hereby

is, APPOINTED Class Counsel.




                                                        _________________________
                                                        Judge Peter J. Messitte
                                                        U.S. District Court of Maryland




 Plaintiffs Proposed Order                                                       Fitch, et al. State of MD et al.
 Page 2 of 27                                                                    18-02817 - PJM
         Case 1:18-cv-02817-PJM Document 36-6 Filed 05/31/19 Page 3 of 3




Plaintiffs Proposed Order                                     Fitch, et al. State of MD et al.
Page 3 of 27                                                  18-02817 - PJM
